Citation Nr: 1219582	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-02 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as short term memory loss and sleep disturbance.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to April 1990, and from November 1990 to November 1991, including service in the Southwest Theater of Operations during the Persian Gulf War.  He also had active service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's claim has indicated a diagnosis of adjustment disorder with anxiety and depression, which is reportedly connected to his military service.  Therefore, his claim has been recharacterized more broadly as entitlement to service connection for an acquired psychiatric disability claimed as short term memory loss and sleep disturbance.  

This appeal was previously before the Board in June 2011, at which time it was remanded for a VA examination.  The Veteran was afforded a VA neurological examination and a VA psychological examination in October 2011.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).



FINDING OF FACT

Adjustment disorder with anxiety and depression, claimed as memory and sleep impairment is attributable to service.


CONCLUSION OF LAW

Adjustment disorder with anxiety and depression, claimed as memory and sleep impairment was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

In this case, the Veteran's DD Form 214 reflects that he is a Persian Gulf Veteran, and Congress has created special rules with regard to such veterans establishing entitlement to service connection.  Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2).

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary.  38 U.S.C.A. § 1117(a)(1)(B), (b)(2); 38 C.F.R. § 3.317(a)(1)(i).  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(2)(ii)(4).  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to neuropsychological signs or symptoms and sleep disturbances.  38 U.S.C.A. §§ 1117(g)(7),(9); 38 C.F.R. § 3.317 (b)(7),(9). 

In addition, the Board must also consider whether the veteran is entitled to service connection on a direct incurrence basis.  See 38 U.S.C.A. § 1113(b) (West 2002) (nothing in laws relating to presumptive service connection "shall be construed to prevent the granting of service connection for any disease or disorder otherwise shown by sound judgment to have been incurred in or aggravated by . . . service"); Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) (when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all issues reasonably raised from a liberal reading of all documents in the record).  In the context of a claim for service connection based on undiagnosed illness, this means that, if such a claim is denied because the symptoms have been attributed to a known clinical diagnosis, the Board must address whether the disability so diagnosed is related to service on a direct incurrence basis.

With regard to entitlement to service connection on a direct incurrence basis, establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual Background

The Veteran's personnel records and DD Form 214 show that he was in the United States Army, with service in Southwest Asia in support of Desert Shield/Desert Storm.  The Veteran's service treatment records are negative as to treatment for symptoms associated with any psychiatric disorder.

In August 2008 the Veteran filed a claim for compensation for short term memory loss.  In October 2008 his wife described the Veteran's short term memory loss.  She described discussing future plans with her husband only to have him forget about them when the time of the event arose, even within the same week.  

In March 2009 the Veteran indicated that he first noticed that he experienced short term memory loss within a few months after his return from Desert Shield/Desert Storm.  He reported that he had experienced the sounds of alarms warning of incoming SCUD missiles, causing him to jump into his mission oriented protective posture (MOPP) suit while feeling uncertain whether his particular locale was at risk.  He reported that often the alarms sounded during the night, awaking him, terrified, from a deep sleep.  He reported that he dressed in his MOPP suit while still not in a fully alert state.  He reported that he dreamed of missile attacks that caused him to awake in the middle of the night confused as to his whereabouts.  He also dreamed of wearing the gas mask but being unable to breath, and would awake gasping for air.  

In January 2010 the Veteran reported short term memory loss affected him and his family.  

In April 2010 the Veteran's representative included the schedule of ratings for mental disorders in its list of applicable regulations on the Veteran's appeal for short term memory loss.  

In June 2011 the Board recharacterized the issue on appeal as entitlement to service connection for short term memory loss and sleep disturbances, to include as due to an undiagnosed illness.  The appeal was then remanded for a VA examination to determine the nature and etiology of memory loss, sleep disturbances, and any other neuropsychological signs or symptoms.  In part, in the event a clinical diagnosis was found to be responsible for the symptomatology, the remand instructed the examiner to indicate whether it was at least as likely as not (50 percent probability or more) such diagnosis was etiologically related to the Veteran's military service.  

In October 2011 the Veteran was afforded VA neuropsychological and psychiatric examinations, wherein the claims folder was reviewed.  At the neurological examination the Veteran reported that his memory loss and sleep difficulties began during the 1990s, and had been stable ever since.  The Veteran denied a history of head injuries.  Fundoscopic examination was normal, as was the Veteran's mental status.  All cranial nerves were intact, and the cerebellar examination was normal.  There was no evidence of chorea, and there were no carotid bruits.  The Veteran reported that he was employed at a Toyota factory.  The examiner indicated that he could not find any diagnosis or definite etiology of the Veteran's subjective memory complaints and insomnia.  The Veteran's neurological examination was normal.  The examiner suggested, however, that a neuropsychological examination might benefit the Veteran.  At that time, the examiner indicated that he could only speculate as to the cause of the Veteran's complaints. 

The Veteran was then afforded a psychological examination.  The Veteran was diagnosed as having adjustment disorder with anxiety and depression.  The examiner indicated that the Veteran struggled with fears and anxiety regarding possible Gulf War exposure to chemicals, and memories of traumatic missile attacks.  The examiner indicated that this was the only diagnosed mental disorder, and that it caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning with normal, routine behavior, self-care, and conversation.  

The examiner reviewed the Veteran's history, including that there was no family history of mental illness, and that the Veteran had served in Desert Storm, stationed in Saudi Arabia.  The Veteran reported that missile attacks occurred approximately nightly, usually around two in the morning, and he described that ever since service he woke up around that time each night.  The Veteran reported that he experienced some intrusion at work from his short term memory difficulties, but that he was not treated or medicated for it.  The Veteran described an incident when he and other soldiers were in their tent, during a SCUD attack, and one of the other soldiers panicked and began charging at the door of the tent, such that the Veteran feared the seal might break, allowing poison gas to leak in.  The Veteran's diagnosis was characterized by symptoms such as a depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  The Veteran reportedly slept approximately 5 to 6 hours nightly, but awoke during the night, and experienced nightmares approximately 2 to 3 times weekly.  The examiner remarked that neuropsychological testing was requested to more precisely clarify the nature and etiology of the Veteran's short term memory difficulties.  The examiner then indicated it was likely such difficulties "may be related" to persisting feelings of anxiety and depression from the Veteran's military experiences in Desert Storm.  

In December 2011 an addendum opinion was sought regarding the nature and etiology of the Veteran's diagnosed mental health disorder.  The examiner reviewed the claims folder.  The Veteran reported experiencing short term memory loss and sleep disturbance.  Specifically, he reported frequently forgetting details of conversations, misplacing things, and experiencing his mind "wandering" and going blank during conversations.  He reported that his symptoms had begun in approximately 1993 or 1994.  He reported that the symptoms had an insidious onset, and stable course, and denied that they were related to any specific traumatic event or environmental exposure.  Rather than a specific event, the Veteran focused on what he described as stress experienced from alarms alerting that there were incoming SCUD missiles, and fear of chemical exposure.  The Veteran estimated that his neurocognitive functions declined approximately 45 percent since 1993.  Although the Veteran reported that he managed activities of daily living, he indicated that in approximately 2001 his wife had taken over family finances because he forgot to pay bills.  The examiner reviewed the Veteran's medical history, and considered it unremarkable.  The Veteran indicated that although he feared exposure to toxic chemicals, to the best of his knowledge he had not actually been exposed.  He reported that he had not experienced a head injury.  He acknowledged that although he was constantly awakened to SCUD missile alarms, he never in fact experienced a SCUD missile attack.  Nevertheless, he explained that he feared such missiles, especially when he learned that a missile had struck a military location where he had previously been, killing six service members.  The Veteran reported that his sleep was poor, in that he only slept four to five hours nightly and did not feel rested or restored when he awoke.  The Veteran's psychiatric history was considered unremarkable.  In reviewing his psychosocial history, the Veteran denied having received any disciplinary actions in service.  

On standardized neuropsychological testing the results were of questionable validity and suggested suboptimal effort and motivation on the Veteran's part.  Nevertheless, the Veteran's memory, immediate memory and learning tested in the low average.  The examiner indicated that although test results were not valid and could not be meaningfully interpreted, it was interesting that the Veteran's chief complaint with memory problems, despite invalid test data, were low average, and therefore within normal limits.  The examiner noted that poor performance on effort measures did not confirm that the Veteran intentionally attempted to provide poor effort or "fake bad" on testing; rather, test performance could be affected by many factors.  The examiner indicated that the Veteran's perceived cognitive problems were more likely due to psychiatric interference.  He reasoned that individuals suffering from symptoms of depression and or anxiety often experienced problems with attention and memory, largely due to fatigue, rumination, and preoccupation associated with these disorders.  The examiner indicated that he would defer to the VA examiner evaluating the Veteran's psychiatric/psychological status as to a psychiatric diagnosis.  There was not, however, a neurocognitive deficit expected to result in functional impairment.  

Legal Analysis

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has carefully considered the Veteran's pleadings regarding his memory loss and sleep impairment.  In this case, the Veteran is competent and credible to report symptoms involving memory difficulty and sleep problems since service because this requires only personal knowledge as it comes to him through his senses.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Layno, 6 Vet. App. at 470.  

As noted, the symptoms which were claimed have been attributed to a diagnosed disorder, such that the Veteran cannot be granted entitlement to service connection based on an undiagnosed illness, and the Board must consider alternate theories of entitlement.  

In sum, the Veteran described experiencing difficulties with his memory and sleep since service.  He and his wife have related their frustrations in regards to his difficulties, especially with his memory.  In pertinent part, the neuropsychological and neurocognitive examinations did not diagnose any disorder; however, the psychological examination diagnosed the Veteran as having adjustment disorder with anxiety and depression.  Further, the October 2011 VA psychological examiner diagnosed the Veteran as having adjustment disorder with anxiety and depression, characterized the sleep impairment and memory loss as symptomatology present with such disorder, and related such symptoms to the Veteran's military experiences in Desert Storm.  The Board finds the VA examiner's opinion in concert with the Veteran's reported symptomatology to be of probative value.

Here, the most probative evidence establishes that the appellant has an adjustment disorder, claimed as memory loss and sleep impairment that is due to service.



ORDER

Service connection for adjustment disorder with anxiety and depression, claimed as memory and sleep impairment is granted.



____________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


